 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1321 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Affirming the support of the United States for a strong and vital alliance with Thailand. 
 
 
Whereas Thailand became the first treaty ally of the United States in the Asia-Pacific region with the Treaty of Amity and Commerce, signed at Sia-Yut’hia (Bangkok) March 20, 1833, between the United States and Siam, during the administration of President Andrew Jackson and the reign of King Rama III; 
Whereas the United States and Thailand furthered their alliance with the Southeast Asia Collective Defense Treaty, (commonly known as the Manila Pact of 1954) signed at Manila September 8, 1954, and the United States designated Thailand as a major non-North Atlantic Treaty Organization (NATO) ally in December 2003; 
Whereas, through the Treaty of Amity and Economic Relations, signed at Bangkok May 26, 1966, along with a diverse and growing trading relationship, the United States and Thailand have developed critical economic ties; 
Whereas Thailand is a key partner of the United States in Southeast Asia and has supported closer relations between the United States and the Association of Southeast Asian Nations (ASEAN); 
Whereas Thailand has the longest-serving monarch in the world, His Majesty King Bhumibol Adulyadej, who is loved and respected for his dedication to the people of Thailand; 
Whereas Prime Minister Abhisit Vejjajiva has issued a 5-point roadmap designed to promote the peaceful resolution of the current political crisis in Thailand; 
Whereas approximately 500,000 people of Thai descent live in the United States and foster strong cultural ties between the 2 countries; and 
Whereas Thailand remains a steadfast friend with shared values of freedom, democracy, and liberty: Now, therefore, be it 
 
That the House of Representatives— 
(1)affirms the support of the people and the Government of the United States for a strong and vital alliance with Thailand; 
(2)calls for the restoration of peace and stability throughout Thailand; 
(3)urges all parties involved in the political crisis in Thailand to renounce the use of violence and to resolve their differences peacefully through dialogue; 
(4)supports the goals of the 5-point roadmap of the Government of Thailand for national reconciliation, which seeks to— 
(A)uphold, protect, and respect the institution of the constitutional monarchy; 
(B)resolve fundamental problems of social justice systematically and with participation by all sectors of society; 
(C)ensure that the media can operate freely and constructively; 
(D)establish facts about the recent violence through investigation by an independent committee; and 
(E)establish mutually acceptable political rules through the solicitation of views from all sides; and 
(5)promotes the timely implementation of an agreed plan for national reconciliation in Thailand so that free and fair elections can be held.  
 
Lorraine C. Miller,Clerk.
